DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Based upon the amended claim language, claim interpretations under 35 U.S.C. 112(f) have been withdrawn.
Based upon the amended claim language, claim rejections under 35 U.S.C. 102 have been withdrawn.
Based upon the amended claim language, previous claim rejections under 35 U.S.C. 112(b) have been withdrawn.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the limitation “wherein each of the two components includes the conduit.” It is unclear whether the Applicant intends to claim a single conduit or two conduits with one conduit on each of the two components.  For the purposes of examination Claims 11 and 12 are being construed to require two separate conduits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Halstead et al. (US 2003/0190256 A1) in view of Corney et al (US 5,529,205).
Regarding Claim 1, Halstead discloses a cleaning tool comprising two components (24/26), together configured to cover an entire periphery of a distal end constituent member provided in a distal end portion in an insertion section of an endoscope by combining the two components into a closed position, wherein at least one of the two components (24/26) comprises a conduit (162) , the conduit (162) having one end connected to an opening (160) provided on a surface of the at least one of the two components (24/26, see Fig 3 and Paragraph 0050, Lines 1-4) , the surface facing the distal end constituent member such that fluid introduced into the conduit (162) exits from the opening (160) to clean the distal end constituent member, and the two components (24/26) are connected by a hinge (28) configured to make the two components (24/26) openable and closable relative to each other by, the hinge having a first hinge portion and a second hinge portion. See Figs. 2-6 and Paragraph 0040-41.
Halstead does not disclose wherein the first and second hinge portions are configured to be separated from each other when an opening angle between the two components exceeds a predetermined angle.
However, Corney teaches a tool comprising of two components (11/12) wherein the hinges (28) are configured to be separated from each other when an opening angle between the two components (11/12) exceeds a predetermined angle. See Corney, Col. 2, Lines 6 through 15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Halstead to further comprise of wherein the hinges are configured to be separated from each other when an opening angle between the two components exceeds a predetermined angle, as taught by Corney, for the purpose of allowing the two halves to disassembled for repair or replacement or for ease of transporting, or to prevent damage to the hinge.
Regarding Claim 2, Halstead, as modified, discloses the tool according to Claim 1, as previously discussed above, wherein the predetermined angle is 180 degrees. See Corney, Col. 2, Lines 6 through 15.
Regarding Claim 3, Halstead, as modified, discloses the tool according to Claim 1, as previously discussed above, wherein the two components (Halstead, 24/26) are configured to be formed into a cylindrical shape (See Halstead, Fig. 3) capable of covering the distal end constituent member in a combined state and to expose a part of an outer periphery of the distal end constituent member in a separated state. See Halstead, Figs. 2-6 and Paragraph 0040-41.
Regarding Claim 4, Halstead, as modified, discloses the tool according to Claim 1, as previously discussed above, wherein the two components (Halstead, 24/26) are configured to be separable in an up-down bending direction. See Halstead, Fig. 3.
Regarding Claim 5, Halstead, as modified, discloses the tool according to Claim 4, herein the two components (Halstead, 24/26) are each provided with a knob (Halstead, 38/42) configured to be grasped when the two components (Halstead, 24/26)  are separated from each other, and when the endoscope is placed on a plane in a state where the two components (Halstead, 24/26) are combined with each other to cover the entire periphery of the distal end constituent member by the two components (Halstead, 24/26), such that a bending operation knob (of the endoscope) that is capable of bending the bending portion (of then endoscope) is capable of being oriented in a direction away from the plane, each knob (Halstead, 38/42) of the two components (Halstead, 24/26) is arranged to orient in the direction away from the plane.
Regarding Claim 6, Halstead, as modified, discloses the tool according to Claim 1, as previously discussed above, wherein one of the first hinge portion and the second hinge portion comprises a shaft (See Halstead, Fig. 3; and Corney, 28) substantially parallel in an insertion direction of the insertion section in the endoscope, the two components (Halstead, 24/26) being turnably connected around the shaft. See Halstead, Fig. 3.
Regarding Claim 7 Halstead, as modified, meets all of the limitations of Claim 7, as best understood, as applied to Claim 3 above.
Regarding Claim 10, Halstead, as modified, meets all of the limitations of Claim 10, as best understood, as applied to Claims 1, 4, and 5 above.
Regarding Claim 13, Halstead, as modified, discloses the tool according to Claim 1, as previously discussed above, wherein the cleaning tool is configured to have at least one open end (Halstead, 66) when the two components (Halstead, 24/26) are combined with each other into the closed position (Halstead, Fig. 6) such that the distal end constituent member can be inserted into a cavity (Halstead, 56) formed by the two components (Halstead, 24/26) when in the closed position (Halstead, Fig. 6).
Regarding Claim 14, Halstead, as modified, meets all of the limitations of Claim 14, as best understood, as applied to Claims 1, 4-5, 10, and 13 above.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Halstead et al., in view of Corney et al., in further view of Hoepner et al. (US 2007/0102398 A1).
Regarding Claim 8, Halstead, as modified, discloses the tool according to Claim 1, as previously discussed above.
Halstead, as modified, does not explicitly disclose wherein the two components are respectively made of materials having different colors.
However, Hoepner teaches a closure (20) comprising of two components (30/40), further teaching wherein the components may be same or different colors. See Hoepner, Paragraph 0059.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Halstead, as modified, wherein the two components are respectively made of materials having different colors, as a matter of routine design choice for aesthetics, decorative, or to make the different parts easily identifiable.
Regarding Claim 9, Halstead, as modified, discloses the tool according to Claim 8, as previously discussed above, which includes all of the limitation of Claim 1, Halstead, as modified, discloses the two components (Halstead, 24/26; Hoepner 30/40) are each made of polyethylene which is a resin. See Hoepner, Paragraph 0059.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Halstead et al., in view of Corney et al., in further view of Fujimoto (US 2008/0188715 A1).
Regarding Claim 11, Halstead, as modified, discloses the tool according to Claim 1, as previously discussed above.  Halstead explicitly discloses that either of the two components (Halstead, 24/26) includes the conduit (Halstead, 162).  See Halstead, Paragraph 0050, Lines 1-3.
Halstead, as modified, may not explicitly disclose wherein a first component of the two components (Halstead, 24/26) includes the conduit (Halstead, 162) and a second component of the two components (Halstead, 24/26) includes a second conduit.
However, Fujimoto teaches an endoscope cleaning tool comprising of two conduits (63a and 64) located on two sides of a tube body (5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Halstead, as modified, wherein each of the two components includes a conduit, as taught by Fujimoto, as a matter of routine design choice for the purpose of introducing both a cleaning liquid and air into the cleaning chamber to improve the efficiency of the cleaning process.
To the extent that Applicant may argue that Halstead, as modified by Corney and Fujimoto, does to explicitly disclose one conduit on one component and the other conduit on the other component, it is noted that repositioning the position of one of the conduits to be located on the other component is an obvious matter of design choice that would not modify the principal operation of the device. See MPEP 2144.04.VI.C.
Regarding Claim 12, Halstead, as modified, meets all of the limitations of Claim 12, as best understood, as applied to Claims 1, 4, 5, and 10-11 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koessler (US 7,380,310 B2); Hoftman (US 5,938,063); Patzek, IV (US 2016/0331221 A1); and Kamaga (US 5,090,433); Yamaya (US 2019/0150722 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723